     Case 3:16-cv-01736-JLS-BLM Document 118 Filed 03/19/21 PageID.1268 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     DAVID VINCENT CARSON,                              Case No.: 3:16-CV-1736 JLS (BLM)
       CDCR #T30386,
12
                                         Plaintiff,       ORDER GRANTING JOINT
13                                                        MOTION TO DISMISS THE
                           vs.                            ENTIRE ACTION
14
15                                                        (ECF No. 117)
       F. MARTINEZ, et al.
16
                                      Defendants.
17
18
19          Presently before the Court is the Parties’ Joint Motion to Dismiss the Entire Action
20    with Prejudice (ECF No. 117). Good cause appearing, the Court GRANTS the Joint
21    Motion. As stipulated by the Parties, the Court DISMISSES WITH PREJUDICE the
22    entire action, with each Party to bear its own costs and attorney’s fees. The Honorable
23    Barbara L. Major will retain jurisdiction to enforce the settlement.
24          IT IS SO ORDERED.
25    Dated: March 19, 2021
26
27
28

                                                      1
                                                                              3:16-CV-1736 JLS (BLM)
